Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon an alleged denial of a fair trial in violation of constitutional process guaranteed by the Fourteenth Amendment to the Constitution of the United States by the refusal of the trial court to compel disclosure of certain testimony given before the Coordinating Committee on Discipline of the First Department which denial amounted to a suppression of testimony which defendant claimed would *538prove exculpatory; by the Trial Judge’s refusal to disqualify himself from the trial; by the District Attorney’s control over the trial calendar; by the admission into evidence of testimony and recordings made between defendant and his former associates and certain witnesses, and by the review in the Appellate Division since the criminal prosecution had followed an investigation initiated by the Coordinating Committee on Discipline which was in effect the initiation of prosecution by the Appellate Division, First Department, and, as such, disqualified that court from reviewing’ the matter on appeal. The Court of Appeals held that appellant’s constitutional rights had not been violated. [-See 15 N Y 2d 871.]